                Case 2:17-cv-02916-JAD-BNW Document 60 Filed 03/26/20 Page 1 of 3



 1   KAMER ZUCKER ABBOTT
     R. Todd Creer        #10016
 2   Kaitlin H. Paxton    #13625
     3000 West Charleston Boulevard, Suite 3
 3   Las Vegas, Nevada 89102-1990
     Tel: (702) 259-8640
 4   Fax: (702) 259-8646
     tcreer@kzalaw.com
 5   kpaxton@kzalaw.com

 6   Attorneys for Defendant
     City of North Las Vegas
 7

 8                                                    UNITED STATES DISTRICT COURT
                                                           DISTRICT OF NEVADA
 9
     PAMELA DITTMAR,                                    )    Case No. 2:17-cv-02916-JAD-BNW
10                                                      )
                                  Plaintiff,            )    JOINT STIPULATION AND ORDER
11                                                      )    TO STAY PROCEEDINGS FOR
     vs.                                                )    SIXTY DAYS
12                                                      )
     CITY OF NORTH LAS VEGAS, a municipal )                  (Second Request)
13   corporation,                                       )
                                                        )
14                                Defendant.            )
                                                        )
15          Plaintiff Pamela Dittmar (“Plaintiff”), by and through her counsel, Melanie Hill Law PLLC,

16   and Defendant City of North Las Vegas (“Defendant”), by and through its counsel, Kamer Zucker

17   Abbott, stipulate and request that the Court stay these proceedings for sixty (60) days, through and

18   including May 26, 2020, in light of orders from the state to limit in-person interactions during the

19   current pandemic. In support of this Stipulation and Request, the parties state as follows:

20                1.            Currently, the discovery deadline is set for May 18, 2020.

21                2.            The parties intend to take at least four depositions before discovery closes, which

22   would require in-person interactions that should be avoided at this time due to the CoVID-19

23   pandemic and the declaration of a national emergency and Nevada state of emergency. Even video

24   conferencing depositions would require at least a videographer in the same room as both the deposing



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                    Page 1 of 3
                Case 2:17-cv-02916-JAD-BNW Document 60 Filed 03/26/20 Page 2 of 3



 1   attorney and the witness being deposed. Further, at least some of the witnesses have been subject to

 2   state closures and are expected to stay home at this time and one of the depositions is of John Lee,

 3   the Mayor of the City of North Las Vegas and another one of the depositions is of Ryann Juden, the

 4   City Manager for the City of North Las Vegas, both of whom are handling issues related to the

 5   pandemic on a daily basis.

 6                3.            The remaining depositions have not been conducted yet in this case because some

 7   document-based discovery still needed to be completed prior to the taking of the depositions that was

 8   further delayed by issues requesting the documents from third parties.

 9                4.            The parties have stayed discovery once pending the outcome of a hearing regarding

10   compelling the depositions of Mayor John Lee and City Manager Ryann Juden. Discovery has also

11   been extended previously, so rather than ask for additional extensions without knowing when the

12   pandemic will be suppressed, allowing for in-person depositions again, and in an effort to conserve

13   both the parties’ and the court’s limited time and resources due to the partial shutdown, the parties

14   seek to stay all proceedings and related deadlines for at least sixty (60) days.

15                5.            In the event the pandemic has been sufficiently suppressed by May 19, 2020, the

16   parties agree to submit a Joint Status Report within seven (7) days requesting a lifting of the stay of

17   discovery and outlining updated deadlines.

18                6.            In the event the pandemic has not been sufficiently suppressed by May 26, 2020, the

19   parties will further confer about requesting an extension of the stay.

20                7.            This request to stay proceedings is not sought for any improper purpose or other

21   reason of delay. Rather, it is sought only to conserve the parties’ and court’s respective resources and

22   efficiently yet responsibly conduct discovery.

23   ///

24   ///



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                    Page 2 of 3
                Case 2:17-cv-02916-JAD-BNW Document 60 Filed 03/26/20 Page 3 of 3



 1                WHEREFORE, the parties respectfully request that the Court stay proceedings in this case

 2   for the next sixty (60) days.

                  DATED this 26th day of March, 2020.
 3
       Respectfully submitted,                                                         Respectfully submitted,
 4
       MELANIE HILL LAW PLLC                                                           KAMER ZUCKER ABBOTT
 5
       /s/ Melanie A. Hill                                                             /s/ Kaitlin H. Paxton
 6     Melanie A. Hill           #8796                                                 R. Todd Creer         #10016
       520 S. 7th Street, Suite A                                                      Kaitlin H. Paxton     #13625
 7     Las Vegas, Nevada 89101                                                         3000 West Charleston Boulevard, Suite 3
       Tel: (702) 362-8500                                                             Las Vegas, Nevada 89102
 8     Fax: (702) 362-8505                                                             Tel: (702) 259-8640
                                                                                       Fax: (702) 259-8646
 9
       Attorney for Plaintiff                                                          Attorneys for Defendant
10     Pamela Dittmar                                                                  City of North Las Vegas
11

12

13                IT IS SO ORDERED.

14
      4/2/2020
     __________________
15   DATE                                                                             UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                         Page 3 of 3
